
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 5913
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 28, 2012
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To create an independent advisory panel to
		  comprehensively assess the management structure and capabilities related to the
		  Department of Homeland Security and make recommendations to improve the
		  efficiency and effectiveness of the management of the
		  Department.
	
	
		1.Short titleThis Act may be cited as the
			 DHS Accountability Act of
			 2012.
		2.FindingsCongress finds that the Subcommittee on
			 Oversight, Investigations, and Management of the Committee on Homeland Security
			 of the House of Representatives held a series of four hearings related to the
			 management of the Department of Homeland Security. The key findings from such
			 hearings were the following:
			(1)The Department of Homeland Security has not
			 prioritized the missions outlined in its key strategic planning documents. This
			 lack of prioritization may hinder the Department’s efforts to effectively
			 manage risks to the United States. Since 2003, the Government Accountability
			 Office designated the transformation of the Department as high risk because the
			 Department had to transform 22 agencies—several with major management
			 challenges—into one department, and failure to effectively address the
			 Department’s management and mission risks could have serious consequences to
			 United States national and economic security. The Government Accountability
			 Office continues to designate the transformation of the Department as high
			 risk.
			(2)The Department has considerable work ahead
			 to achieve actions and outcomes critical to addressing persistent management
			 challenges. For example, a significant number of acquisition programs proceeded
			 without component or departmental approval of essential planning documents.
			 These reviews are important to ensure the success of an acquisition program.
			 The Department also continues to face challenges implementing key human capital
			 initiatives. Integrating financial data essential to effectively managing the
			 Department also remains a challenge.
			(3)Areas of duplicative effort have also been
			 identified within the Department. For example, some Federal Government agencies
			 are paying fees to the Department’s Federal Protective Service for facility
			 risk assessments that are not being performed, while at the same time
			 performing their own risk assessments. The Department also lacks robust
			 acquisition practices in place to position programs for success. Federal
			 Government auditors questioned U.S. Customs and Border Protection’s plan to
			 secure the Arizona border because the agency could not justify the specific
			 types, quantities, cost, and deployment locations of its surveillance
			 technologies.
			(4)Investigators continue to identify cases of
			 employee corruption within the Department. Investigations by the Department’s
			 Inspector General led to over 400 arrests of employees in 2011. Examples
			 include Border Patrol agents accepting bribes, thefts by airport screeners, and
			 immigration officers complicit in fraud. In addition, overall employee morale
			 in the Department remains one of the lowest in the Federal Government.
			3.EstablishmentThere is established in the legislative
			 branch an independent advisory panel to—
			(1)comprehensively
			 assess the management structure and capabilities related to the Department of
			 Homeland Security; and
			(2)make recommendations to improve the
			 efficiency and effectiveness of the management of the Department.
			4.Membership
			(a)In
			 generalThe independent
			 advisory panel (in this Act referred to as the Panel)
			 established under section 3 shall be composed of eight members as
			 follows:
				(1)Two members shall be appointed by the
			 Speaker of the House of Representatives, in coordination with the Chairman of
			 the Committee on Homeland Security of the House of Representatives. Only one of
			 such members may be from the same political party as the Speaker of the House
			 of Representatives.
				(2)Two members shall be appointed by the
			 majority leader of the Senate, in coordination with the Chairman of the
			 Committee on Homeland Security and Governmental Affairs of the Senate. Only one
			 of such members may be from the same political party as the majority leader of
			 the Senate.
				(3)One member shall
			 be appointed by the minority leader of the House of Representatives, in
			 coordination with the Ranking Minority Member of the Committee on Homeland
			 Security of the House of Representatives.
				(4)One member shall
			 be appointed by the minority leader of the Senate, in coordination with the
			 Ranking Minority Member of the Committee on Homeland Security and Governmental
			 Affairs of the Senate.
				(5)Two members shall
			 be appointed by the President, in consultation with the Secretary of Homeland
			 Security. Only one of such members may be from the same political party as the
			 President.
				(b)ProhibitionExcept
			 as provided in subsection (a), members of the Panel may not be current
			 appointees of the President’s Administration or Members of Congress, in order
			 to ensure objectivity of the Panel’s assessments.
			(c)Deadline for
			 appointmentsAll appointments to the Panel shall be made not
			 later than 90 days after the date of the enactment of this Act.
			(d)Co-ChairmenThe
			 Panel shall have two co-chairmen, as follows:
				(1)A
			 co-chairman who shall be a member of the Panel designated by the Speaker of the
			 House of Representatives.
				(2)A
			 co-chairman who shall be a member of the Panel designated by the majority
			 leader of the Senate.
				(e)VacancyIn
			 the event of a vacancy on the Panel, the individual appointed to fill the
			 vacant seat shall be—
				(1)subject to
			 paragraph (2), appointed by the same officer (or the officer’s successor) who
			 made the appointment to the seat when the Panel was first established;
			 or
				(2)if the officer’s
			 successor is of a party other than the party of the officer who made the
			 initial appointment when the Panel was first established, chosen in
			 consultation with the senior officers of the House of Representatives and the
			 Senate of the party which is the party of the officer who made such initial
			 appointment.
				(f)Government
			 employeesMembers of the
			 Panel who are officers or employees of the Federal Government shall serve
			 without additional pay (or benefits in the nature of compensation) for service
			 as a member of the Panel.
			(g)Initial
			 meetingThe Panel shall meet
			 and begin the operations of the Panel not later than 60 days after the
			 appointment of all Panel members under subsection (a).
			5.Duties
			(a)In
			 generalThe Panel shall
			 assess the current management structure and capabilities of the Department of
			 Homeland Security, including examining the following:
				(1)The efficiency and
			 effectiveness of the management structure and capabilities, including the
			 policies, practices, and procedures, of the Department of Homeland Security and
			 its component agencies in carrying out the management functions, such as
			 program acquisition, financial management, information technology, human
			 capital issues, performance measurement, and risk management efforts, related
			 to homeland security.
				(2)The extent to
			 which unnecessary duplication exists in such management structure and
			 capabilities, and how, if at all, such duplication negatively affects the
			 mission of protecting the United States.
				(3)The extent to
			 which management of key homeland security missions is centralized under the
			 Department.
				(4)Options, as
			 appropriate, to reduce or eliminate harmful waste and duplication of effort in
			 the Department.
				(5)Measures to
			 evaluate the Department’s progress in reducing and eliminating waste and
			 duplication from its management structure and capabilities.
				(b)Additional
			 considerationsIn carrying
			 out its duties, the Panel should consult and leverage the work performed and
			 recommendations made by the Government Accountability Office on the management
			 structure and capabilities of the Department of Homeland Security, in
			 particular with respect to the issues identified under subsection (a).
			6.Powers and
			 authorities
			(a)Hearings and
			 evidence
				(1)In
			 generalThe Panel or, on the
			 authority of the Panel, any portion thereof, may, for the purpose of carrying
			 out this section—
					(A)hold such hearings
			 and sit and act at such times and places, take such testimony, receive such
			 evidence, administer such oaths (provided that the quorum for a hearing shall
			 be two members of the Panel); and
					(B)subject to
			 subsection (b), require by subpoena or otherwise provide for the attendance and
			 testimony of such witnesses and the production of such books, records,
			 correspondence, memoranda, papers, and documents, as the Panel, or such portion
			 thereof, may determine advisable.
					(2)Open to the
			 publicHearings and other activities conducted under paragraph
			 (1) shall be open to the public unless the Panel, or, on the authority of the
			 Panel, any portion thereof, determines that such is not appropriate, including
			 for reasons relating to the disclosure of information or material regarding the
			 national security interests of the United States or the disclosure of sensitive
			 law enforcement data.
				(b)Subpoenas
				(1)Issuance
					(A)In
			 generalA subpoena may be
			 issued under this subsection only—
						(i)by
			 the two co-chairmen; or
						(ii)by
			 the affirmative recorded vote of six members of the Panel.
						(B)SignatureSubpoenas issued under this subsection may
			 be—
						(i)issued under the
			 signature of the two co-chairmen or any member designated by a majority of the
			 Panel; and
						(ii)served by any
			 person designated by the two co-chairmen or by any member designated by a
			 majority of the Panel.
						(2)Enforcement
					(A)In
			 generalIn the case of
			 contumacy or failure to obey a subpoena issued under this subsection, the
			 United States district court for the judicial district in which the subpoenaed
			 person resides, is served, or may be found, or where the subpoena is
			 returnable, may issue an order requiring such person to produce documentary or
			 other evidence. Any failure to obey the order of the court may be punished by
			 the court as contempt of that court.
					(B)Additional
			 enforcementIn the case of
			 any failure of any witness to comply with any subpoena, the Panel may, by
			 majority vote, certify a statement of fact constituting such failure to the
			 appropriate United States attorney, who may bring the matter before a grand
			 jury for its action, under the same statutory authority and procedures as if
			 the United States attorney had received a certification under sections 102
			 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through
			 194).
					(c)Personnel
				(1)In
			 generalThe Panel shall have
			 the authorities provided in section 3161 of title 5, United States Code, and
			 shall be subject to the conditions specified in such section, except to the
			 extent that such conditions would be inconsistent with the requirements of this
			 section.
				(2)CompensationThe co-chairmen, in accordance with rules
			 agreed upon by the Panel, may appoint and fix the compensation of a staff
			 director and such other personnel as may be necessary to enable the Panel to
			 carry out its functions, without regard to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of such
			 title relating to classification and General Schedule pay rates, except that no
			 rate of pay fixed under this paragraph may exceed the equivalent of that
			 payable for a position at level V of the Executive Schedule under section 5316
			 of title 5, United States Code.
				(3)DetaileesAny
			 employee of the Federal Government may be detailed to the Panel without
			 reimbursement from the Panel, and such detailee shall retain the rights,
			 status, and privileges of the employee’s regular employment without
			 interruption.
				(4)Expert and
			 consultant servicesThe Panel
			 is authorized to procure the services of experts and consultants in accordance
			 with section 3109 of title 5, United States Code, but at rates not to exceed
			 the daily rate paid a person occupying a position at level IV of the Executive
			 Schedule under section 5315 of title 5, United States Code.
				(5)Volunteer
			 servicesNotwithstanding
			 section 1342 of title 31, United States Code, the Panel may accept and use
			 voluntary and uncompensated services as the Panel determines necessary.
				(d)Security
			 clearancesThe appropriate departments or agencies of the Federal
			 Government shall cooperate with the Panel in expeditiously providing to the
			 Panel members and staff appropriate security clearances to the extent possible
			 pursuant to existing procedures and requirements, except that no person shall
			 be provided with access to classified information under this section without
			 the appropriate security clearances.
			(e)ContractingThe Panel may, to such extent and in such
			 amounts as are provided in appropriation Acts, enter into contracts to enable
			 the Panel to carry out its duties under this Act.
			(f)Postal
			 servicesThe Panel may use
			 the United States mails in the same manner and under the same conditions as
			 departments and agencies of the United States.
			(g)Support
			 servicesUpon request of the
			 Panel, the Administrator of General Services shall provide the Panel, on a
			 reimbursable basis, with the administrative support services necessary for the
			 Panel to carry out its duties under this Act. Such administrative services may
			 include human resource management, budget, leasing, accounting, and payroll
			 services.
			(h)Rules of
			 procedureThe Panel may
			 establish rules for the conduct of the Panel’s business, if such rules are not
			 inconsistent with this Act or other applicable law.
			(i)Nonapplicability
			 of the Federal Advisory Committee ActThe Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Panel.
			(j)TerminationThe
			 Panel shall terminate on the date that is 60 days after the date of the
			 submission of its final report.
			7.Reports to
			 Congress
			(a)Interim
			 reportNot later than one year after the date of the appointment
			 of all the members of the Panel, the Panel shall submit to the Committee on
			 Homeland Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate an interim report, including
			 the results and findings of the assessment and examination carried out in
			 accordance with section 5.
			(b)Other reports
			 and briefingsThe Panel may from time to time submit to the
			 committees specified in subsection (a) such other reports and briefings
			 relating to the assessment and examination carried out in accordance with
			 section 5 as the Panel considers appropriate. Such committees may request
			 information on the Panel’s progress as it conducts its work.
			(c)Final
			 reportNot later than two years after the date of the appointment
			 of all the members of the Panel, the Panel shall submit to the committees
			 specified in subsection (a) a final report on the assessment and examination
			 carried out in accordance with section 5. Such final report shall—
				(1)include the
			 findings of the Panel;
				(2)identify lessons
			 learned related to homeland security management issues; and
				(3)include specific
			 recommendations related to—
					(A)improving the
			 efficiency and effectiveness of the management structure and capabilities,
			 including the policies, practices, and procedures, of the Department of
			 Homeland Security and its component agencies in carrying out the Department’s
			 management functions and mission to protect the United States;
					(B)reducing or
			 eliminating unnecessary duplication in the management structure and
			 capabilities of the Department and its component agencies;
					(C)options, as
			 appropriate, to reduce or eliminate harmful waste and duplication of effort in
			 the Department; and
					(D)developing
			 measures to evaluate the Department’s progress in reducing and eliminating
			 waste and duplication from its management structure and capabilities.
					
	
		
			Passed the House of
			 Representatives November 27, 2012.
			Karen L. Haas,
			Clerk
		
	
